In an action to recover damages for breach of contract, the defendant Harold Parker appeals from an order of the Supreme Court, Nassau County (Ain, J.), dated October 31, 1997, which denied his motion to vacate a judgment of the same court dated July 29, 1997, entered on the parties’ stipulation of settlement, in favor of the plaintiff and against him in the principal sum of $15,000.
Ordered that the order is affirmed, with costs.
Stipulations of settlement are favored by the courts and are not lightly set aside. A stipulation of settlement, particularly one made in open court, is to be strictly enforced, and a party will not be relieved from the consequences of a stipulation unless it establishes cause sufficient to invalidate a contract, such as fraud, collusion, mistake, or accident (see, Wilutis v Wilutis, 184 AD2d 639; HCE Assocs. v 3000 Watermill Lane Realty Corp., 131 AD2d 543). Since the appellant failed to establish such sufficient cause, the Supreme Court did not err in denying his motion to be relieved of the strict terms of the settlement. S. Miller, J. P., Sullivan, Friedmann and Luciano, JJ., concur.